        Case 3:20-cv-02731-VC Document 128-3 Filed 05/08/20 Page 1 of 3




               JASWINDER SINGH SHORT-FORM BAIL APPLICATION

SUMMARY: Jaswinder Singh is a national of India with no criminal history. Mr. Singh arrived
at a United States port of entry and immediately expressed his intent to apply for asylum due to
his fear of return. His application was recently denied, and he submitted a timely Notice of
Appeal to the Board of Immigration Appeals (BIA) on May 8, 2020. He has significant ties to
the United States, as his U.S. citizen sister lives in Fremont, CA. Mr. Singh suffers from Type 2
diabetes and high blood pressure, both of which place him at heightened risk of suffering severe
complications or death from COVID-19.

   1. Name: Jaswinder Singh

   2. Age: 48

   3. Sex: Male

   4. Primary Language: Punjabi

   5. If Hearing, Is An Interpreter Needed? Yes

   6. Detained in Yuba County Jail

   7. Dorm Unit: Unknown

   8. Date of Bond Hearing, If Any: None – ineligible due to status as arriving asylum
      seeker.

   9. Outcome of Bond Hearing, If Any: N/A

   10. Length of Time in Detention: 7 Months

   11. Medical Condition(s) That Put Detainee At Risk:

       Mr. Singh has been diagnosed with Type 2 Diabetes, and is also taking medication for
       hypertension.

   12. Attorney Name, Phone, Address and Email: Sukhbir Dhami/Hardeep Rai
                                                Rai And Associates
                                                235 Montgomery Street, Suite 860
                                                San Francisco, CA 94101
                                                530-312-2828
                                                Sukhbir@railaw.com

   13. Felony or Misdemeanor Convictions, Including Date and Offense:
       Mr. Singh has no criminal history in the United States. This is confirmed by information
       provided by ICE.


                                                           Name: ______________________
                                                                             Jaswinder Singh
                                                                                           1
          Case 3:20-cv-02731-VC Document 128-3 Filed 05/08/20 Page 2 of 3




    14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
        Offense:
        No pending charges.

    15. Scheduled Removal Date, If Any:

        None. Mr. Singh submitted his Notice of Appeal to the Board of Immigration Appeals
        (“BIA”) on May 8, 2020 (FedEx tracking no.: 7704 1507 9264).1 BIA appeals of detained
        cases typically take a minimum of several months to adjudicate, and can take six months
        or longer. Therefore, neither his removal nor his release from detention is foreseeable in
        the near future absent an order from this Court.

    16. Family: Mr. Singh has a United States citizen sister who lives in Fremont, CA.

              •   Sister: Parmjit Kaur, U.S. citizen
              •   Brother-in-Law: Charanjit Lal, U.S. citizen

    17. Proposed Custodian and Description of Proposed Release Residence:

             •    If released, Mr. Singh’s sister and brother-in-law will be available to pick him up
                  from Yuba County Jail. Mr. Singh’s sister resides at
                  Fremont, CA 94536, where Mr. Singh will also reside. Ms. Parmjit Kaur and Mr.
                  Charanjit Lal can be reached at                                     respectively.
             •    Ms. Parmjit Kaur’s house is sufficient to allow Mr. Singh to quarantine safely if
                  needed, maintain social distancing, and abide by any conditions the court may
                  impose. Ms. Kaur will take all steps she can to ensure Mr. Singh complies with
                  the court and ICE’s condition of release.

    18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
        family members, prior employment, etc.):

        Mr. Singh has previously been in the United States and visited his sister and stayed with
        her for roughly 4-5 months.

    19. Employment History:

        Mr. Singh has no employment history in the United States. In India, he worked as a
        farmer.

    20. Other Information Relevant to Bail Determination:

             •    Mr. Singh is a national of India from the state of Punjab. He reports that he
                  suffered persecution in India based on his caste and his political opinion.

1
  Notices of Appeal must be physically filed with the BIA in Falls Church, VA. The BIA typically takes several days
to process mail, including courier deliveries, so EOIR systems may be delayed in reflecting the filing of the Notice
of Appeal.

                                                                      Name: ______________________
                                                                                        Jaswinder Singh
                                                                                                      2
        Case 3:20-cv-02731-VC Document 128-3 Filed 05/08/20 Page 3 of 3




          •   Mr. Singh filed a timely Notice of Appeal on May 8, 2020. Mr. Singh’s detention
              is already prolonged, and appeals to the BIA typically take several months.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): N/A

This application was prepared using information obtained through telephone conversations that
class counsel had with Mr. Singh’s immigration attorney, Sukhbir Dhami. In preparing this
application, class counsel also reviewed Mr. Singh’s medical records from Yuba County Jail and
his Notice of Appeal to the BIA, provided by Mr. Dhami, as well as the government’s
disclosures regarding Mr. Singh pursuant to this lawsuit. In preparing this application, class
counsel did not have access to fingerprint records, the DHS Form I-213, or other immigration
records from his asylum adjudication.

Respectfully submitted,

s/Angelica Salceda
Angelica Salceda




                                                         Name: ______________________
                                                                           Jaswinder Singh
                                                                                         3
